                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       EMMA NATION, et al.,                              Case No. 18-cv-03984-HSG
                                   8                    Plaintiffs,                          ORDER GRANTING DEFENDANT’S
                                                                                             MOTION TO DISMISS
                                   9             v.
                                                                                             Re: Dkt. No. 14
                                  10       DONALD J. TRUMP, et al.,
                                  11                    Defendants.

                                  12           Pending before the Court is Defendant Humboldt Bay Housing Development
Northern District of California
 United States District Court




                                  13   Corporation’s (HBHDC) motion to dismiss Plaintiffs’ complaint against it. See Motion to Dismiss

                                  14   (“Mot.”), Dkt. No. 14.1 Plaintiffs agree that HBHDC should be dismissed from this case. See

                                  15   Plaintiffs’ Response, Dkt. No. 20 at 2 (“Plaintiff respectfully requests HBHDC be dismissed from

                                  16   this action without prejudice”); see also Plaintiffs’ Case Management Statement, Dkt. No. 21 at 1

                                  17   (HBHDC “is going to be dismissed from this action”).

                                  18           Accordingly, the Court GRANTS Defendant’s motion and dismisses Defendant HBHDC

                                  19   from this case, without prejudice. See Fed. R. Civ. P. 41(a)(2). The Court need not consider at

                                  20   this time Defendant’s 12(b)(6), futility, and claim or issue preclusion arguments.
                                               Because the Court grants the motion to dismiss, the Court need not rule on HBHDC’s
                                  21
                                       request for judicial notice, see Dkt. No. 15, and the Clerk is directed to terminate that request.
                                  22
                                               IT IS SO ORDERED.
                                  23
                                       Dated: 12/7/2018
                                  24
                                                                                         ______________________________________
                                  25
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
